
	
		II
		109th CONGRESS
		2d Session
		S. 3554
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2006
			Mr. Obama (for himself,
			 Mr. Cochran, Mr. Lugar, and Mr.
			 Carper) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To establish an alternative diesel standard, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Alternative Diesel Standard Act of
			 2006.
		2.Alternative
			 diesel fuel content of diesel
			(a)FindingsCongress
			 finds that—
				(1)section 211(o) of
			 the Clean Air Act (42 U.S.C. 7535(o)) (as amended by section 1501 of the Energy
			 Policy Act of 2005 (Public Law 109–58)) established a renewable fuel program
			 under which entities in the petroleum sector are required to blend renewable
			 fuels into motor vehicle fuel based on the gasoline motor pool;
				(2)the need for
			 energy diversification is greater as of the date of enactment of this Act than
			 it was only months before the date of enactment of the Energy Policy Act
			 (Public Law 109–58; 119 Stat. 594); and
				(3)(A)the renewable fuel
			 program under section 211(o) of the Clean Air Act requires a small percentage
			 of the gasoline motor pool, totaling nearly 140,000,000,000 gallons, to contain
			 a renewable fuel; and
					(B)the small percentage requirement
			 described in subparagraph (A) does not include the 40,000,000,000-gallon diesel
			 motor pool.
					(b)Alternative
			 diesel fuel program for diesel motor poolSection 211 of the
			 Clean Air Act (42 U.S.C. 7545) is amended by inserting after subsection (o) the
			 following:
				
					(p)Alternative
				diesel Fuel Program for diesel motor pool
						(1)Definition of
				alternative diesel fuel
							(A)In
				generalIn this subsection, the term alternative diesel
				fuel means biodiesel (as defined in section 312(f) of the Energy Policy
				Act of 1992 (42 U.S.C. 13220(f))) and any blending components derived from
				alternative fuel (provided that only the alternative fuel portion of any such
				blending component shall be considered to be part of the applicable volume
				under the alternative diesel fuel program established by this
				subsection).
							(B)InclusionsThe
				term alternative diesel fuel includes a diesel fuel substitute
				produced from—
								(i)animal
				fat;
								(ii)plant
				oil;
								(iii)recycled yellow
				grease;
								(iv)single-cell or
				microbial oil;
								(v)thermal
				depolymerization;
								(vi)thermochemical
				conversion;
								(vii)a
				coal-to-liquid process (including the Fischer-Tropsch process) that provides
				for the sequestration of carbon emissions; or
								(viii)a
				diesel-ethanol blend of not less than 7 percent ethanol.
								(2)Alternative
				diesel fuel program
							(A)Regulations
								(i)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Administrator shall promulgate regulations to ensure that
				diesel sold or introduced into commerce in the United States (except in
				noncontiguous States or territories), on an annual average basis, contains the
				applicable volume of alternative diesel fuel determined in accordance with
				subparagraph (B).
								(ii)Provisions of
				regulationsRegardless of the date of promulgation, the
				regulations promulgated under clause (i)—
									(I)shall contain
				compliance provisions applicable to refineries, blenders, distributors, and
				importers, as appropriate, to ensure that the requirements of this paragraph
				are met; but
									(II)shall
				not—
										(aa)restrict
				geographic areas in which alternative diesel fuel may be used; or
										(bb)impose any
				per-gallon obligation for the use of alternative diesel fuel.
										(iii)Requirement
				in case of failure to promulgate regulationsIf the Administrator
				fails to promulgate regulations under clause (i), the percentage of alternative
				diesel fuel in the diesel motor pool sold or dispensed to consumers in the
				United States, on a volume basis, shall be 0.6 percent for calendar year
				2008.
								(B)Applicable
				volume
								(i)Calendar years
				2008 through 2015For the purpose of subparagraph (A), the
				applicable volume for any of calendar years 2008 through 2015 shall be
				determined in accordance with the following table:
									
										
											
												Applicable volume of Alternative diesel fuel in diesel motor
						pool (in millions of gallons):Calendar year:
												
												
												
											
											
												2502008
												
												5002009
												
												7502010
												
												1,0002011
												
												1,2502012
												
												1,5002013
												
												1,7502014
												
												2,0002015
												
											
										
									
								(ii)Calendar year
				2016 and thereafterThe applicable volume for calendar year 2016
				and each calendar year thereafter shall be determined by the Administrator, in
				coordination with the Secretary of Agriculture and the Secretary of Energy,
				based on a review of the implementation of the program during calendar years
				2008 through 2015, including a review of—
									(I)the impact of the
				use of alternative diesel fuels on the environment, air quality, energy
				security, job creation, and rural economic development; and
									(II)the expected
				annual rate of future production of alternative diesel fuels to be used as a
				blend component or replacement to the diesel motor pool.
									(iii)Minimum
				applicable volumeFor the purpose of subparagraph (A), the
				applicable volume for calendar year 2016 and each calendar year thereafter
				shall be equal to the product obtained by multiplying—
									(I)the number of
				gallons of diesel that the Administrator estimates will be sold or introduced
				into commerce during the calendar year; and
									(II)the ratio
				that—
										(aa)2,000,000,000
				gallons of alternative diesel fuel; bears to
										(bb)the number of
				gallons of diesel sold or introduced into commerce during calendar year
				2015.
										(3)Applicable
				percentages
							(A)Provision of
				estimate of volumes of diesel salesNot later than October 31 of
				each of calendar years 2007 through 2015, the Administrator of the Energy
				Information Administration shall provide to the Administrator an estimate, with
				respect to the following calendar year, of the volumes of diesel projected to
				be sold or introduced into commerce in the United States.
							(B)Determination
				of applicable percentages
								(i)In
				generalNot later than November 30 of each of calendar years 2008
				through 2015, based on the estimate provided under subparagraph (A), the
				Administrator shall determine and publish in the Federal Register, with respect
				to the following calendar year, the alternative diesel fuel obligation that
				ensures that the requirements of paragraph (2) are met.
								(ii)Required
				elementsThe alternative diesel fuel obligation determined for a
				calendar year under clause (i) shall—
									(I)be applicable to
				refineries, blenders, and importers, as appropriate;
									(II)be expressed in
				terms of a volume percentage of diesel sold or introduced into commerce in the
				United States; and
									(III)subject to
				subparagraph (C), consist of a single applicable percentage that applies to all
				categories of persons described in subclause (I).
									(C)AdjustmentsIn
				determining the applicable percentage for a calendar year, the Administrator
				shall make adjustments to prevent the imposition of redundant obligations on
				any person described in subparagraph (B)(ii)(I).
							(4)Credit
				program
							(A)In
				generalThe regulations promulgated pursuant to paragraph (2)(A)
				shall provide for the generation of an appropriate amount of credits by any
				person that refines, blends, or imports diesel that contains a quantity of
				alternative diesel fuel that is greater than the quantity required under
				paragraph (2).
							(B)Use of
				creditsA person that generates a credit under subparagraph (A)
				may use the credit, or transfer all or a portion of the credit to another
				person, for the purpose of complying with regulations promulgated pursuant to
				paragraph (2).
							(C)Duration of
				creditsA credit generated under this paragraph shall be valid
				during the 1-year period beginning on the date on which the credit is
				generated.
							(D)Inability to
				generate or purchase sufficient creditsThe regulations
				promulgated pursuant to paragraph (2)(A) shall include provisions allowing any
				person that is unable to generate or purchase sufficient credits under
				subparagraph (A) to meet the requirements of paragraph (2) by carrying forward
				a credit generated during a previous year on the condition that the person,
				during the calendar year following the year in which the alternative diesel
				fuel deficit is created—
								(i)achieves
				compliance with the alternative diesel fuel requirement under paragraph (2);
				and
								(ii)generates or
				purchases additional credits under subparagraph (A) to offset the deficit of
				the previous year.
								(5)Waivers
							(A)In
				generalThe Administrator, in consultation with the Secretary of
				Agriculture and the Secretary of Energy, may waive the requirements of
				paragraph (2) in whole or in part on receipt of a petition of 1 or more States
				by reducing the national quantity of alternative diesel fuel for the diesel
				motor pool required under paragraph (2) based on a determination by the
				Administrator, after public notice and opportunity for comment, that—
								(i)implementation of
				the requirement would severely harm the economy or environment of a State, a
				region, or the United States; or
								(ii)there is an
				inadequate domestic supply of alternative diesel fuel.
								(B)Petitions for
				waiversNot later than 90 days after the date on which the
				Administrator receives a petition under subparagraph (A), the Administrator, in
				consultation with the Secretary of Agriculture and the Secretary of Energy,
				shall approve or disapprove the petition.
							(C)Termination of
				waivers
								(i)In
				generalExcept as provided in clause (ii), a waiver under
				subparagraph (A) shall terminate on the date that is 1 year after the date on
				which the waiver is provided.
								(ii)ExceptionThe
				Administrator, in consultation with the Secretary of Agriculture and the
				Secretary of Energy, may extend a waiver under subparagraph (A), as the
				Administrator determines to be
				appropriate.
								.
			(c)Penalties and
			 enforcementSection 211(d) of the Clean Air Act (42 U.S.C.
			 7545(d)) is amended—
				(1)in paragraph (1),
			 by striking or (o) each place it appears and inserting
			 (o), or (p); and
				(2)in paragraph (2),
			 by striking and (o) each place it appears and inserting
			 (o), and (p).
				(d)Technical
			 amendmentsSection 211 of the Clean Air Act (42 U.S.C. 7545) is
			 amended—
				(1)in subsection
			 (i)(4), by striking section 324 each place it appears and
			 inserting section 325;
				(2)in subsection
			 (k)(10), by indenting subparagraphs (E) and (F) appropriately;
				(3)in subsection
			 (n), by striking section 219(2) and inserting section
			 216(2);
				(4)by redesignating
			 the second subsection (r) and subsection (s) as subsections (s) and (t),
			 respectively; and
				(5)in subsection
			 (t)(1) (as redesignated by paragraph (4)), by striking this
			 subtitle and inserting this part.
				
